E. BRYAN WILSON
Acting United States Attorney

KELLY CAVANAUGH
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kelly.cavanaugh@usdoj.gov
AUSA Alaska Bar No. 0401002

Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                ) No. 3:20-cv-00310-JWS
                                           )
                             Plaintiff,    )
                                           )
            vs.                            )
                                           )
  $443,495.00 IN UNITED STATES             )
  CURRENCY,                                )
                                           )
                             Defendant.



             SCHEDULING AND PLANNING CONFERENCE REPORT

       I.         Meeting.

       In accordance with Rules 16(a) and 26(f), Federal Rules of Civil Procedure, and

with Local Civil Rules 16.1 and 26.1(b), the parties conferred on April 23, 2021; the

following persons participated:




        Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 1 of 10
      Kelly Cavanaugh (attorney for plaintiff)

      Walter Musgrove III (attorney for claimant)

      The parties recommend the following:

II.   Discovery Plan.

      A.   Timing,     Form    and    Disclosure     Requirements.      Please   refer   to

           Rule 26(f)(3)(A), Federal Rules of Civil Procedure. Are there changes that the

           parties are proposing to that rule for this case under Rule 26(a)?

           Yes ☐ No ☒ [If yes, list proposed changes: ]

      B.   Initial Disclosures / Preliminary Witness Lists.

           1. The information required by Rule 26(a)(1), Federal Rules of Civil

               Procedure:

               (a) ☐     Has been exchanged by the parties.

               (b) ☒     Will be exchanged by the parties on or before:

               June 1, 2021.

           2. Preliminary witness lists:

               (a) ☐     Have been exchanged by the parties.

               (b) ☒     Will be exchanged by the parties on or before

               June 1, 2021.

           3. Disclosure Statement. The disclosure requirements of Rule 7.1,

               Federal Rules of Civil Procedure:

               (a) ☐     Have been complied with.

3:20-cv-00310-JWS                     Page 2 of 10
       Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 2 of 10
                  (b) ☐      Compliance will be accomplished on or before [date].

                  (c) ☒      Rule 7.1 is not applicable.

       C.    Subjects and Timing of Discovery. See Rule 26(f)(3)(B), Federal Rules of

             Civil Procedure.

             1. List the subjects on which discovery may be needed:

             2. Should discovery be conducted in phases or limited to or focused

                  on particular issues? Yes ☐ No ☒ [If yes, please describe the

                  proposed phases or limitations: ]

             3. Absent good cause, the proposed date for completion of all

                  discovery should be no later than twelve months from the date of

                  this report. [If one or both parties contend that good cause exists

                  for additional time for discovery, please explain: ]

             4. Final Discovery Witness List. A final discovery witness list

                  disclosing all lay witnesses whom a party may wish to call at trial

                  shall be served and filed on November 1, 2021 [this date must be

                  not less than 45 days prior to the close of fact discovery]. 1

             5. Close of Fact Discovery. Fact discovery will be completed on or

                  before May 3, 2022 [see paragraph C.3 above].




1
 Each party shall make a good faith attempt to list only those lay witnesses that the party reasonably
believes will testify at trial.

3:20-cv-00310-JWS                          Page 3 of 10
         Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 3 of 10
          6. Expert Discovery. See Rule 26(a)(2), Federal Rules of Civil Procedure.

              (a) Expert witnesses shall be identified by each party on or before

                    September 3, 2021, and each party may identify responsive

                    supplemental expert witnesses within 14 days thereafter.

              (b) Expert disclosures (reports) required by Rule 26(a)(2) will be

                    disclosed:

                    (i) By all parties on or before October 3, 2021; or

                        By plaintiff(s) on or before [date], and by defendant(s) on

                        or before [date];

                    (ii) Rebuttal reports on or before 30 days from the service of

                        the report being rebutted.

              (c) Expert witness discovery (include depositions) shall be completed by:

                    May 3, 2022 [see paragraph C.3 above].

     D.   Preserving Discovery and Electronically Stored Information (ESI)

          1. Are there issues about the disclosure, discovery, or preservation of ESI,

              including the form or format in which it should be produced? See

              Rule 26(f)(3)(C), Federal Rules of Civil Procedure.

              Yes ☐ No ☒ [If yes, please identify the issue(s): ]

          2. Please state how ESI should be produced: Electronically stored

              information shall be produced in .pdf format, text searchable where

              possible. For good cause, a receiving party may request another



3:20-cv-00310-JWS                     Page 4 of 10
      Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 4 of 10
              format of production for particular documents. Certain materials

              that are not susceptible to .pdf format production — such as

              imaging studies and slides and certain spreadsheet files — shall be

              produced in native format or some other mutually agreeable

              manner.

          3. Are there issues with preserving non-ESI discovery?

              Yes ☐ No ☒ [If yes, please identify the issue(s): ]

     E.   Claims of Privilege or Protection of Attorney Work Product See

          Rule 26(f)(3)(D), Federal Rules of Civil Procedure.

          1. ☒      There is no indication that this will be an issue.

          2. ☐      The parties have entered into a confidentiality agreement.

          3. ☐      The parties will file their proposed confidentiality agreement

                    on or before: [date].

     F.   Limitations on Discovery. See Rule 26(f)(3)(E), Federal Rules of

          Civil Procedure.

          1. ☒      The limitations contained in Rules 26(b), 30, and 33, Federal

                    Rules of Civil Procedure, and in Local Civil Rules 30.1 and

                    36.1, will apply except as indicated below.




3:20-cv-00310-JWS                      Page 5 of 10
      Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 5 of 10
          2. ☐      The maximum number of depositions by each party will not

                    exceed [number].

                    (a) ☐    Depositions will not exceed [number] hours as to any

                             deponent.

                    (b) ☐    Depositions will not exceed [number] hours as to

                             non-party deponents.

                    (c) ☐    Depositions will not exceed [number] hours as to

                             party deponents.

          3. ☐      The maximum number of interrogatories posed by each party

                    will not exceed [number].

          4. ☐      The maximum number of requests for admissions posed by

                    each party will not exceed [number].

          5. ☐      Other limitations: [insert other limitations].

     G.   Supplementation of Disclosures and Discovery Responses. Please refer to

          Rule 26(e)(1) and (e)(2), Federal Rules of Civil Procedure. Do the parties

          request that the Court enter an order that is different from these rules (e.g.

          supplementation at 30-day intervals)?

          Yes ☐ No ☒ [If yes, explain: ]




3:20-cv-00310-JWS                      Page 6 of 10
      Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 6 of 10
III.   Pretrial Motions.

       A.   Are there preliminary motions as to jurisdiction, venue, arbitration, and/or

            statutes of limitation that should be filed within 60 days?

            Yes ☐ No ☒ [If yes, explain: ]

       B.   Motions must be served and filed within the times specified in applicable rules.

            Complete the following only if the parties are proposing deadline(s) that are

            different from the applicable rules:

            1. Motions to amend pleadings or add parties will be filed not later than

                September 3, 2021. Thereafter, a party must seek leave of the Court to

                modify this deadline. See Rule 16(b)(3)(A) and (4), Federal Rules of Civil

                Procedure.

            2. Motions under the discovery rules will be filed not later than May 3, 2022.

            3. Dispositive motions (including motions for summary judgment) will be

                filed not later than June 3, 2022.

            4. Motions to exclude expert testimony shall be filed and served not later

                than June 3, 2022.

IV.    Trial.

       A.   The case is expected to take under 5 days to try.

       B.   Has a jury trial been demanded? Yes ☐ No ☒

       C.   Is the right to jury trial disputed? Yes ☐ No ☒




3:20-cv-00310-JWS                      Page 7 of 10
        Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 7 of 10
       D.    The parties ☒ do / ☐ do not request the scheduling of a trial date at this time. 2

             1. If a trial date is requested at this time, the parties’ report shall include a

                  minimum of three alternative dates for the start of the trial, at least two of

                  which are 5 to 7 months from the close of all discovery.

             Three mutually agreeable alternative trial dates:

             January 9, 2023

             January 30, 2023

             February 6, 2023

             2. If a trial date is not established at this time, the court will call upon the

                  parties to certify that the case is ready for trial as provided in Local Civil

                  Rule 40.1(b).

V.     Other Provisions.

       A.    Court Conference. The parties ☐ do / ☒ do not request a conference with the

             court before entry of a scheduling order. [If requested, explain: ]

       B.    Consent to Proceed before a Magistrate Judge.

             The parties ☐ do / ☒ do not consent to trial before a magistrate judge.




2
  The decision of whether to establish a trial date at this stage of the proceedings rests with the
discretion of the assigned judge. Counsel and self-represented parties are advised to contact the
assigned judge’s Data Quality Analyst (DQA) to determine the judge’s practice for establishing a
trial date.

3:20-cv-00310-JWS                         Page 8 of 10
         Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 8 of 10
     C.   Early Settlement / Alternative Dispute Resolution.

          1. Do the parties request immediate assistance by way of a settlement

              conference or alternative dispute resolution?

              Yes ☒ No ☒ [If yes, explain: ]

          2. Do the parties wish to consider private mediation or a settlement

              conference with a judicial officer of this court at a later date?

              Yes ☒ No ☒

              The claimant has requested a settlement conference or

              mediation. The United States does not request a settlement

              conference or mediation.

              The claimant requested this language be included in the

              Scheduling Report, “The parties acknowledge that both parties

              have competing interest in the asset that is the subject of this

              lawsuit. However, the parties believe an early mediation may

              allow for this case to be disposed of quickly without either party

              incurring excessive and unnecessary expenses and therefore

              preserving judicial economy.          To further the goal of cost

              effective resolution of this matter, the parties have agreed to

              attending a virtual settlement conference with a judicial officer

              of the court to be scheduled with the court within 14 days of the

              execution of the Scheduling Report.”


3:20-cv-00310-JWS                    Page 9 of 10
      Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 9 of 10
                 The U.S. does not agree to the inclusion of the statement but has

                 nonetheless agreed to include it at the Claimants request. However,

                 the U.S does not request a mediation or settlement conference.

            D.       Related Cases. Are the parties aware of any related cases as defined

            by Local Civil Rule 16.1(e)? Yes ☐ No ☒ [If yes, describe: ]

VI.    Report Form.

       A.   Have the parties experienced a problem in using this form?

            Yes ☐ No ☒ [If yes, explain: ]

       B.   Are there additional subjects that the parties would propose to add to this form?

            Yes ☐ No ☒ [If yes, explain: ]

       RESPECTFULLY SUBMITTED this April 30, 2021, in Anchorage, Alaska.

                                                 E. BRYAN WILSON
                                                 Acting United States Attorney

                                                 s/ Kelly Cavanaugh
                                                 KELLY CAVANAUGH
                                                 Assistant U.S. Attorney
                                                 United States of America

CERTIFICATE OF SERVICE

I hereby certify that on April 30, 2021, a true and correct copy
of the foregoing was served electronically on the following:

Walter Musgrove

s/ Kelly Cavanaugh

Office of the U.S. Attorney



3:20-cv-00310-JWS                      Page 10 of 10
       Case 3:20-cv-00310-JWS Document 13 Filed 04/30/21 Page 10 of 10
